24 N.Y.2d 861 (1969)
Nedda R. Honig, on Behalf of Herself and All Other Residents of the County of Rensselaer, Similarly Situated, Respondent,
v.
Board of Supervisors of Rensselaer County et al., Respondents, and Joseph G. Manupella, Intervenor-Appellant.
Court of Appeals of the State of New York.
Argued April 7, 1969.
Decided April 16, 1969.
Marvin I. Honig for plaintiff-respondent.
Thomas V. Kenney, Philip J. Landry, Jr., and Edward M. Murray for intervenor-appellant.
Louis J. Lefkowitz, Attorney-General (Robert W. Imrie and William A. Carero of counsel), for State of New York, respondent.
James T. Ronan, County Attorney, for Board of Supervisors of Rensselaer County, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, without costs, on the opinion at the Appellate Division. We but repeat that court's admonition that the County Board of Supervisors to be chosen at the coming (1969) election proceed as promptly as circumstances permit to promulgate a plan of reapportionment (for use in future elections) meeting constitutional standards (Wells v. Rockefeller, 394 U. S. 542, 547).